11/01/2022



          IN THE SUPREME COURT OF THE STATE OF MONTANA
                       CAUSE NO. DA 22-0436


 MONTANA ENVIRONMENTAL
 INFORMATION CENTER,

       Petitioner/Appellee,

              v.
                                                           ORDER
 MONTANA PUBLIC SERVICE
 COMMISSION, MONTANA
 DEPARTMENT OF PUBLIC
 SERVICE REGULATION, and
 NORTHWESTERN
 CORPORATION d/b/a
 NORTHWESTERN ENERGY,

       Respondents/Appellants.



      Upon consideration of the parties’ Stipulated Motion for Leave to Correct

Administrative Record, and for good cause appearing,

      IT IS HEREBY ORDERED that the certified, electronic copy of the

administrative record filed by the Commission shall be accepted as a correction to

the record on appeal, pursuant to Mont. R. App. P. 8(6).




                                                                       Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                           November 1 2022